Citation Nr: 1100124	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sonia Torres-Pabón, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision issued by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board reopened and denied the 
Veteran's previously denied claim for service connection for PTSD 
in February 2008.  This denial was subsequently vacated pursuant 
to an April 2010 joint motion for partial remand of the Veteran's 
representative and the VA General Counsel, following an appeal to 
the United States Court of Appeals for Veterans Claims (Court).  
This joint motion was largely predicated on the Court's decision 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and the Board has 
accordingly recharacterized the issue on appeal to encompass 
consideration of alternative psychiatric diagnoses.


FINDINGS OF FACT

1.  The Veteran is a recipient of the Combat Infantry Badge.

2.  There is competent evidence linking multiple psychiatric 
diagnoses, including PTSD, major depression with psychotic 
features, and panic disorder with agoraphobia, to service.  


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, major depression with 
psychotic features, and panic disorder with agoraphobia, was 
incurred as a result of service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In the current appeal, the Board has 
considered whether VA has fulfilled its notification and 
assistance requirements.  Nevertheless, given the fully favorable 
action taken below, no further notification or assistance in 
developing the facts of this case is required at this time.  
Indeed, any such action would result only in delay.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including psychoses, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat 
with the enemy, and the claimed stressor is related to that 
combat (in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with circumstances, conditions, or hardships of service), lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. 
App. 70 (1994).  See also 75 Fed. Reg. 39,852 (July 13, 2010) 
(containing amendments to 38 C.F.R. § 3.304(f)(3) concerning the 
evidentiary standard for establishing the in-service stressor 
required for PTSD claims in cases of fear of hostile military or 
terrorist activity).

In this case, the Veteran's DD Form 214 confirms his receipt of 
the Combat Infantry Badge.  The Board thus accepts his lay 
reports of combat-related stressors, including the deaths and 
injuries of several friends during service and combat experiences 
generally.

At the time of the February 2008 Board decision, the claims file 
contained multiple VA examination reports and addendums, all of 
which reflected the determination, based upon a claims file 
review, that the Veteran did not have a PTSD diagnosis.  The 
claims file, however, also contained a June 2006 report from 
Petro Oyola Nieves, M.D., who considered the Veteran's reported 
history of events in Vietnam, including friends' deaths, and 
rendered a PTSD diagnosis.   Also of record as of the prior Board 
decision were several VA treatment reports, beginning in 2004, 
indicating a PTSD diagnosis.

Subsequent to the February 2008 Board decision, several detailed 
VA treatment records containing a diagnosis of PTSD were added to 
the claims file.  Notably, a report from January 15, 2009 
indicates that the predisposing factors could include war 
experiences in Vietnam, and Axis I diagnoses of major depression 
with psychotic features and panic disorder with agoraphobia were 
also rendered.  The claims file also includes a further report, 
dated in August 2010, from Dr. Nieves in support of this claim.  
Dr. Nieves referenced a review of records in his report, 
specifically including service treatment records, VA treatment 
records, and the Veteran's DD Form 214.  Significantly, Dr. 
Nieves concluded that the Veteran's "severe" PTSD resulted from 
his service during the Vietnam War and noted that the effects of 
experiencing the death of fellow soldiers and the fear of losing 
his own life on occasion might not be reflected in a person for 
years after the experience.

Given this evidence, particularly the opinion of Dr. Nieves, the 
Board finds it significantly more likely than not that PTSD, 
major depression with psychotic features, and panic disorder with 
agoraphobia were incurred as a result of combat-related stressors 
in Vietnam.  The claim for service connection for these 
disabilities, as expanded pursuant to Clemons, is thus granted in 
full.


ORDER

Service connection for PTSD, major depression with psychotic 
features, and panic disorder with agoraphobia is granted.



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

    


 Department of Veterans Affairs


